DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 25, 26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 23, 25, 26, 28, and 29 each recite the limitation "the current sleep session score value" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This is interpreted as “the initial first sleep session score value”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Examiner note: it is noted that the previous rejection under 35 U.S.C. 101 was withdrawn in the non-final rejection mailed May 25, 2021. However, after further consideration, this rejection has been reapplied because the step of “causing a sleep intervention device to provide the intervention during a subsequent sleep session” does not integrate the abstract idea into a practical application or amount to significantly more, for the reasons noted below. 
Claim 1 recites “receiving…first user data associated with a first sleep session of a user”, “determining, based on the first user data, one or more first sleep metrics associated with the first sleep session”,  “obtaining prior user data of the user from one or more prior sleep sessions”, “determining one or more reference sleep metrics, the one or more reference sleep metrics being based on the obtained prior user data”, “determining one or more sleep score deductions including first sleep score deductions associated with the first sleep session based on the determined one or more first sleep metrics and the one or more reference sleep metrics”, “determining an updated first sleep session score value based on an initial first sleep session score value and the first sleep score deductions related to the first sleep session, wherein the updated first sleep session score value is less than or equal to the initial first sleep session score value”, and “determining, based on the updated first sleep session score value, a first sleep intervention to be provided to the user”. All of these “receiving”, “determining”, and “obtaining”, steps can, under their broadest reasonable interpretations, be performed in the mind by looking at and thinking about current and previous sleep sensor data and thinking about how the data correlates with sleep quality and performing simple arithmetic calculations for example by providing arbitrary scores to different types of data and adding or subtracting them from a value. Therefore, these claim elements fall within the “mental processes” grouping of abstract ideas, as evaluated under step 2A, prong one.
This judicial exception is not integrated into a practical application under step 2A, prong two. The additional elements of claim 1 are: “receiving, from one or more sensors, first user data associated with a first sleep session of a user” and “causing a sleep intervention device to provide the intervention during a subsequent sleep session.” Receiving data from sensors is data gathering which is a form of extra-solution activity and is a necessary precursor for all uses of the abstract idea, therefore this step does not integrate the judicial exception into a practical application. Causing a sleep intervention device to provide the intervention during a subsequent sleep session amounts to mere instruction to apply the judicial exception because there are no details recited for how the sleep intervention device causes the intervention, therefore this limitation amounts to only the idea of a solution without reciting details of how the solution is accomplished and merely using the abstract idea in the context of sleep intervention (See MPEP 2106.05(f)(1), discussing Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017) “the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it"). Furthermore, a “sleep intervention device” is a not a particular machine but could be any machine that has any effect on the environment around a person and the specification describes them as “any suitable sleep intervention component” [39]. When viewed in combination, the claim as a whole does not integrate the judicial exception into a practical application because the claim does no more than instruct the user to apply the judicial exception using generic machinery.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B. The steps of “receiving, from one or more sensors, first user data associated with a first sleep session of a user” and “causing a sleep intervention device to provide the intervention during a subsequent sleep session” were considered insignificant extra-solution activity and/or mere instructions to apply the abstract idea in step 2A prong two and were reevaluated in step 2B. The “receiving” step is data gathering and is recited at a high level of generality. No specifics are included as to how the data is received or what kind of sensors are used. Furthermore, Applicant states “systems for monitoring sleep are known” in paragraph [02] of the specification and Doherty discloses several known systems for collecting and obtaining sleep data (see [0018-21]) therefore “receiving, from one or more sensors, first user data associated with a first sleep session of a user” is well-understood, routine, and conventional. “Causing a sleep intervention device to provide the intervention during a subsequent sleep session” constitutes a mere instruction to apply the exception in a non-particular way using non-specific “sleep intervention devices” at step 2A, prong 2. The same analysis applies at step 2B. The additional elements of claim 1 therefore, when considered alone or in combination, remain insignificant extra-solution activity and mere instructions to apply an exception, which do not amount to significantly more, thus claim 1 is ineligible.
Claim 10 recites the same “receiving”, “determining”, “obtaining”, and “causing” steps as claim 1 and further recites a memory, communications circuitry, and one or more processors configured by machine readable instructions stored by the memory to carry out the process of claim 1. But for the recitation of these generic computer components, the “determining” steps can all be performed in the mind by looking at and thinking about current and previous sleep sensor data and thinking about how the data correlates with sleep quality and performing simple arithmetic calculations for example by providing arbitrary scores to different types of data and adding or subtracting them from a value. The mere nominal recitation of generic computer elements does not take these claim limitations out of the mental processes grouping. Therefore, these claim elements fall within the “mental processes” grouping of abstract ideas, as evaluated under step 2A, prong one.
This judicial exception is not integrated into a practical application under step 2A, prong two. For the same reasons as provided for claim 1 above, the “receiving” and “causing” steps fail to integrate the “determining” and “obtaining” steps into a practical application. Furthermore, the recitation of a memory, communication circuity, and a processor, when considered individually and in combination with the judicial exception, amounts to no more than mere instructions to apply the exception using generic computer components and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B. For the same reasons as provided for claim 1 above, the “receiving” and “causing” steps fail to amount to significantly more. Furthermore, as discussed with respect to Step 2A Prong Two, the additional elements of a memory, communication circuity, and a processor, amounts to no more than mere instructions to apply the exception using generic computer components. When reevaluated under step 2B, the same analysis applies. Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 19 recites “means for receiving…first user data associated with a first sleep session of a user”, “means for determining, based on the first user data, one or more first sleep metrics associated with the first sleep session”,  “means for obtaining prior user data of the user from one or more prior sleep sessions”, “means for determining one or more reference sleep metrics, the one or more reference sleep metrics being based on the prior user data obtained from one or more prior sleep sessions”, “means for determining one or more sleep score deductions including first sleep score deductions associated with the first sleep session based on the determined one or more first sleep metrics and the one or more reference sleep metrics”, “means for determining an updated first sleep session score value based on an initial first sleep session score value and the one or more first sleep score deductions related to the first sleep session, wherein the updated first sleep session score value is less than or equal to the initial first sleep session score value”, and “means for determining, based on the updated first sleep session score value, a first sleep intervention to be provided to the user”. Each “means for receiving, determining, or obtaining ” limitation invokes 35 USC 112f and is considered to read on the corresponding structure in the specification and equivalents thereof. The corresponding structure for these limitations is described as a sleep score assessment system 120 comprising at least a processor(s) 102 and a memory 104 [30] programmed to carry out at least one of the algorithms described in paragraphs [45-86] and [101-106], for example, the algorithm described in [45-49] and [102-105] for determining a total sleep time (TST), thresholds for TST, associated deductions to be applied based on the TST and thresholds, and further programed to calculate a sleep score based on the deductions [42-43 and 106]. But for the presence of a processor and a memory, all of these “receiving”, “determining” and “obtaining” functions can, under their broadest reasonable interpretations, be performed in the mind by looking at and thinking about current and previous sleep sensor data and thinking about how the data correlates with sleep quality and performing simple arithmetic calculations. Therefore, these claim elements fall within the “mental processes” grouping of abstract ideas, as evaluated under step 2A, prong one.
This judicial exception is not integrated into a practical application under step 2A, prong two. The additional elements of claim 19 are: “means for receiving, from one or more sensors, first user data associated with a first sleep session of a user” and “means for causing a sleep intervention device to provide the intervention during a subsequent sleep session.” “Means for receiving…” is described as communications circuitry 106 comprising “any circuitry allowing or enabling one or more components of user deice 110 to communicate with one another and/or with one or more additional devices, servers, and/or systems [28]”. Receiving data, and circuitry therefore, is extra-solution activity performed by generic computer elements and is a necessary precursor for all uses of the abstract idea, therefore these elements do not integrate the judicial exception into a practical application. Means for causing a sleep intervention device to provide the intervention during a subsequent sleep session amounts to a mere instruction to apply the judicial exception because there are no details recited for how the sleep intervention device causes the intervention, therefore this limitation amounts to only the idea of a solution without reciting details of how the solution is accomplished and merely using the abstract idea in the context of sleep intervention (See MPEP 2106.05(f)(1), discussing Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017) “the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it"). Furthermore, a “sleep intervention device” invokes 35 U.S.C. 112(f) but is a not a particular machine and is described in the specification as “any suitable sleep intervention component” [39]. When viewed in combination, the claim as a whole does not integrate the judicial exception into a practical application because the claim does no more than instruct the user to apply the judicial exception using generic machinery.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B. The additional elements of “means for receiving, from one or more sensors, first user data associated with a first sleep session of a user” and “means for causing a sleep intervention device to provide the intervention during a subsequent sleep session” were considered insignificant extra-solution activity and/or mere instructions to apply the abstract idea in step 2A prong two and were reevaluated in step 2B. The “means for receiving” step is data gathering and is recited at a high level of generality. No specifics are included as to how the data is received or what kind of sensors are used. Furthermore, Applicant states “systems for monitoring sleep are known” in paragraph [02] of the specification and Doherty discloses several known systems for collecting and obtaining sleep data (see [0018-21]) therefore “means for receiving, from one or more sensors, first user data associated with a first sleep session of a user” is well-understood, routine, and conventional. “Means for causing a sleep intervention device to provide the intervention during a subsequent sleep session” constitutes a mere instruction to apply the exception in a non-particular way using non-specific “sleep intervention devices” at step 2A, prong 2. The same analysis applies at step 2B. The additional elements of claim 19 therefore, when considered alone or in combination, remain insignificant extra-solution activity and mere instructions to apply an exception, which do not amount to significantly more, thus claim 1 is ineligible.
Claims 2 and 11: the additional “determining” steps can also be performed in the mind by looking at current and previous sleep data and thinking about how the data correlates with sleep quality and performing simple arithmetic calculations, therefore these limitations amount to abstract ideas falling within the mental processes grouping. The “receiving” step is considered to be extra solution activity and does not incorporate the judicial exception into a practical application or amount to significantly more than the judicial exception for the same reasons provided for the receiving step in claims 1 and 10.
Claims 3 and 12: these claims merely describe the type of data gathered and/or read in claims 2 and 11.
Claims 4 and 13: the “determining” steps can be performed in the mind by merely deciding what sleep intervention to provide and what device to provide it with and thus amount to abstract ideas falling within the mental processes grouping. The “receiving” step could also be considered a mental process since it requires nothing more than reading or observing a value. Alternatively, the receiving step may be an additional element directed to a data gathering step, however, as noted above, data gathering is insignificant extra-solution activity and does not incorporate the judicial exception into a practical application at step 2A prong two or provide an inventive concept at step 2B for the same reasons provided for the receiving step in claims 1 and 10. The additional elements of “generating a first instruction for the first sleep intervention to be performed at a first time based on the first user data” and “sending the first instruction to the at least one sleep intervention device prior to the first time” amount to nothing more than instructions to apply the exception and do not actually require providing the intervention, only an instruction to provide the intervention. Mere instructions to apply a judicial exception, especially without reciting a particular solution, treatment, or machinery, are not sufficient to incorporate the judicial exception into a practical application at step 2A prong two. Furthermore, generating an instruction for a sleep intervention to be performed at a first time based on first user data and sending the instruction, are well-understood, routine, and conventional steps (see for example Oexman (US 2011/0010014 A1) [0007]). Therefore, the additional elements individually and in combination fail to provide an inventive concept at step 2B.
Claims 5 and 14: the sleep metrics recited can all be determined mentally by looking at the first user data and thinking about the data. These claims therefore merely recite additional mental steps with no additional elements.
Claims 6 and 15: these claims merely further limit the mental process of “determining one or more reference sleep metrics” by specifying the reference sleep metrics are received from a database. Such a step can also be carried out mentally by looking at data. Alternatively, the receiving step may be an additional element directed to a data gathering step, however, this data gathering step is insignificant extra-solution activity and does not incorporate the judicial exception into a practical application at step 2A, prong two or provide an inventive concept at step 2B for the same reasons provided for the receiving step in claims 1 and 10 and because retrieving data from a database is a generic computer function.
Claims 7 and 16: updating the one or more reference sleep metrics based on the first user data, the one or more first sleep metrics, or the first sleep session score value is an additional mental step that merely requires observing the first user data, the one or more first sleep metrics, or the first sleep session score value and thinking about how it reflects a user’s sleep. The additional element of storing, using a user history database, first user data, one or more sleep metrics, or the first sleep session score value amounts to nothing more than mere instructions to apply the exception using generic computer components/functions (storing data). Mere instructions to apply an exception using generic computer components and functions cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B
Claims 8 and 17: “determining” is an additional step that can be performed mentally and is thus an abstract idea. The additional element of “receiving feedback data representing feedback to at least one user inquiry provided to the user” is insignificantly extra-solution activity which amounts to data gathering and thus does not incorporate the judicial exception into a practical application at Step 2A. Furthermore, such data gathering techniques are well-understood, routine, and conventional (as evidenced by Doherty, whom describes several well-known sleep quality assessment techniques that include gathering user feedback to at least one inquiry, such as the Stanford sleepiness scale, Karolinska Sleepiness scale, Epworth sleepiness scale, and the Pittsburgh sleep quality index [0005-0010]) and therefore, when considered alone or in combination with the other additional elements of claim 1, do not amount to significantly more at Step 2B. Finally, the additional element of storing the one or more second sleep score deductions is a generic computer function. Mere instructions to apply an exception using generic computer components and functions cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 9 and 18 further limits the abstract idea of determining a sleep intervention by also basing it on the one or more second sleep score deductions and does not recite any additional elements for consideration at step 2A prong 2 or step 2B.
Claim 20; the “means for determining” limitation is directed to processors programmed to carry out algorithms as disclosed on paragraphs [110-113]. These algorithms can be performed in the mind by looking at the sleep score results and thinking about interventions that correlate to different results or by looking at a database of interventions correlated to various sleep scores and thus amount to abstract ideas falling within the mental processes grouping. The “means for receiving” could also be considered a mental process since, but for the 112f interpretation including a processor, it requires nothing more than reading or observing a value. Alternatively, the means for receiving may be an additional element directed to a data gathering step and associated circuitry, however, as noted above, data gathering, and associated circuitry is insignificant extra-solution activity and does not incorporate the judicial exception into a practical application at step 2A, prong two or provide an inventive concept at step 2B for the same reasons provided for the receiving step in claims 1 and 10. The additional elements of “means for generating a first instruction for the first sleep intervention to be performed at a first time based on the first user data” and “means for sending the first instruction to the at least one sleep intervention device prior to the first time” amount to nothing more than instructions to generically apply the exception using generic computer components and functions (sending and receiving data) and do not actually require providing the intervention, only an instruction to provide the intervention. Mere instructions to apply a judicial exception using generic computer components, especially without reciting a particular solution, treatment, or machinery, are not sufficient to incorporate the judicial exception into a practical application at Step 2A prong two. Furthermore, generating an instruction for a sleep intervention to be performed at a first time based on first user data and sending the instruction, are well-understood, routine, and conventional steps (see for example Oexman (US 2011/0010014 A1) [0007]). Therefore, the additional elements individually and in combination fail to provide an inventive concept at step 2B.
Claims 21, 24, and 27 specify the sleep score deduction is a value corresponding to a first sleep metric associated with the first sleep session and specify determining the value is based on a comparison of the first sleep metric with a reference sleep metric. These limitations merely further limit the judicial exception and can be performed in the mind by looking at sensor data and comparing it to reference data.
Claims 22, 23, 25, 26, 28, and 29 just limit the type of simple arithmetic calculation that can be performed in the mind (addition or subtraction) and do not recite any additional elements beyond the judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US 2010/0049008 A1).
Claim 1: Doherty discloses a method for facilitating sleep improvement for a user, comprising: 
receiving, from one or more sensors, first user data associated with a first sleep session of a user (fig. 5, S502; [0093-117]); 
determining, based on the first user data, one or more first sleep metrics associated with the first sleep session (various sleep metrics are calculated such as duration, fragmentation, sleep structure, AHI, sleep latency, and snore results [0122]); 
obtaining prior user data of the user from one or more prior sleep sessions; 
determining one or more reference sleep metrics, the one or more reference sleep metrics being based on the obtained prior user data (optimal value for the patient is determined, may be based on population results as modified by patient profile data [0124]; over time is based on one or more prior sleep sessions for the user [0141]; optimal value is equivalent to the claimed “reference sleep metric”); 
determining one or more sleep score parameters including first sleep score parameters associated with the first sleep session based on the determined one or more first sleep metrics and the one or more reference sleep metrics (fig. 5, S504; each sleep metric is given a score based on its value compared to the optimum value [0124-136]); 
determining an updated first sleep session score value based on an initial first sleep session score value and the first sleep score parameters related to the first sleep session (each sleep score parameter (score for each metric) is weighted and tallied to give a total sleep quality index score [0138-139]; calculating the total sleep quality index score based on a first sleep metric determines an “initial first sleep session score value” and factoring in additional metrics constitutes determining an updated first sleep session score value ([0139] each parameter in the sleep quality index calculation is considered to be an “update” to the initial score); alternatively, Applicant discloses the initial first sleep session score value can be set to an arbitrary number, such as 100, and then updated by adding/subtracting the deductions to/from the value [43]; similarly, Doherty discloses adding each sleep score parameter to get a final sleep quality index score [0138-139], which can be interpreted as adding at least one sleep score parameter to an initial first sleep session score value or baseline score of zero and “updating” with the sleep score parameters);
determining, based on the first sleep session score value, a first sleep intervention to be provided to the user; and 
causing a sleep intervention device to provide the intervention during a subsequent sleep session (the sleep score parameters of each sleep metric are used to calculate the sleep quality index score; this score is used to determine changes to treatment applied to the patient in subsequent sleep sessions [0033 and 0153]; treatment includes at least one sleep intervention, such as flow from a flow generator of a breathing treatment device [0033]).
Doherty discloses sleep score parameters which are weighted and summed to produce the first sleep session score value [0139], rather than sleep score deductions which are deducted from an initial score to produce an updated first sleep session score value less than or equal to the initial first sleep session score value. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that subtracting deductions from an initial score, wherein the deductions are larger for sleep metrics indicative of “worse sleep” (as in the current application) is an obvious alternative to adding parameters to determine a score wherein the parameters are smaller for sleep metrics indicative of “worse sleep” (as in Doherty) because both methods achieve the same result of producing a score indicative of sleep quality by summing sleep metrics wherein a lower overall score indicates lower overall sleep quality and because additional and subtraction are obvious variants on the same mathematical concept of summation.
Claim 10: Doherty discloses a system for facilitating sleep improvement for a user comprising a processor 602 comprising machine-readable instructions stored in a memory 606 for carrying out the method of claim 1. Doherty further discloses communications circuitry ([0154] and fig. 6).
Claims 4 and 13: Doherty discloses: 
determining at least one sleep intervention device to provide the first sleep intervention (PAP flow generator [0039 and 0154]); 
generating a first instruction for the first sleep intervention to be performed at a first time based on the first user data; and 
sending the first instruction to the at least one sleep intervention device prior to the first time (modifying treatment and subsequently applying the modified treatment by a PAP flow generator inherently requires generating a first instruction for the first sleep intervention to be performed at a first time based on the first user data; and sending the first instruction to the at least one sleep intervention device prior to the first time).
Doherty fails to disclose receiving a first sleep session score threshold value, wherein the first sleep intervention is further determined based on based on the first sleep session score threshold value. However, Doherty discloses other steps in the method which require determining sleep metric values and threshold values which indicate the relative quality of each measured metric (optimum values of each metric [0124-135]). It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a threshold value for the overall sleep session score in the method of Doherty, and to use a comparison with this value to determine an appropriate intervention, in order to provide more clear guidance as to when an adjustment to treatment is necessary.
Claims 5 and 14; Doherty discloses the one or more first sleep metrics comprise at least one of: 
first information associated with at least one first temporal duration of at least one sleep stage that occurred during the first sleep session (sleep duration and/or structure [0069-74, 0082-86, and 0125-127]); 
second information associated with a first amount of time that the user experienced a wake period during the first sleep session or a first number of sleep disruption events (fragmentation [0076-81 and 0128-129]); and 
third information indicating a second amount of time associated with a latency of sleep onset for the first sleep session [0130-131]).
Claims 6 and 15; Doherty discloses determining the one or more reference sleep metrics further comprises at least one of: 
receiving, from a user sleep history database, the prior user data obtained from the one or more prior sleep sessions [0141]; and 
receiving, from a reference sleep database, reference user data representing one or more sleep parameters associated with the user [0142-143].
Claims 7 and 16; Doherty discloses storing, using a user history database, at least one of: the first user data, the one or more first sleep metrics, and the first sleep session score value, 
wherein the one or more reference sleep metrics are updated based, at least in part, on the at least one of: the first user data, the one or more first sleep metrics, and the first sleep session score value [0141-143].
Claims 8 and 17; Doherty further discloses:
receiving feedback data representing feedback to at least one user inquiry provided to the user [0118]; 
determining, based on the feedback data, one or more second sleep score parameters (scores for different sleep metrics can be modified or weighted differently based on the feedback data [0140-143], therefore at least one second sleep score parameter is provided which is based, at least in part, on feedback data), 
wherein the updated first sleep session score value is further based on the one or more second sleep score parameters (the sleep session score is based on multiple sleep score parameters; at least one of these parameters is based on feedback data [0140-143]) and 
storing the one or more second sleep score parameters to be applied to generation of one or more subsequent sleep session score values (all of the sleep parameter measurements and/or scores may be displayed and compared or otherwise processed over time [0147-148]; such would require storage of the sleep score parameters). As noted in the rejection of claim 1 above, sleep score deductions are an obvious modification of the sleep score parameters.
Claims 9 and 18; Doherty discloses wherein the first sleep intervention is further determined based on the one or more second sleep score parameters (the sleep score parameters (deductions) of each sleep metric, including those modified in response to patient feedback (second sleep score parameters/deduction) are used to calculate the sleep quality index score; this score is used to determine the at least one sleep intervention [0033 and 0153]).
Claim 19; Doherty discloses A system configured to facilitate sleep improvement for a user, the system comprising: 
1) means for receiving, from one or more sensors, first user data associated with a first sleep session of a user (“Means for receiving…” invokes 35 USC 112f and is described in the specification as communications circuitry 106 comprising “any circuitry allowing or enabling one or more components of user deice 110 to communicate with one another and/or with one or more additional devices, servers, and/or systems [28]”; Doherty discloses apparatus 600 including a processor 602 configured to receive data from a remote source [0154]); 
2) means for determining, based on the first user data, one or more first sleep metrics associated with the first sleep session; 
3) means for obtaining prior user data of the user from one or more prior sleep sessions; 
4) means for determining one or more reference sleep metrics, the one or more reference sleep metrics being based on the prior user data obtained from one or more prior sleep sessions; 
5) means for determining one or more sleep score parameters including first sleep score parameters associated with the first sleep session based on the determined one or more first sleep metrics and the one or more reference sleep metrics; and 
6) means for determining an updated first sleep session score value based on an initial first sleep session score value and the one or more first sleep score parameters related to the first sleep session (elements 2-6 each invoke 35 USC 112f and are described in the specification as a sleep score assessment system 120 comprising at least a processor(s) 102 and a memory 104 [30] programmed to carry out at least one of the algorithms described in paragraphs [45-86] and [101-106], for example, the algorithm described in [45-49] and [102-105] for determining a total sleep time (TST), thresholds for TST, associated deductions to be applied based on the TST and thresholds, and further programed to calculate a sleep score based on the deductions [42-43 and 106]; Doherty discloses a processor 602 configured to: determine one or more first sleep metrics, such as duration, fragmentation, sleep structure, AHI, sleep latency, and snore results [0122]; obtain prior user data of the user from one or more prior sleep sessions; determine a reference sleep metric (optimal value) which may be based on population results as modified by patient profile data [0124] or based on one or more prior sleep sessions for the user [0141]; determine one or more sleep score parameters including first sleep score parameters associated with the first sleep session based on the determined one or more first sleep metrics and the one or more references sleep metrics [0124-136]; and update a first sleep session score value based on the more or more sleep score parameters related to the first sleep session (each sleep score parameter (score for each metric) is weighted and tallied to give a total sleep quality index score [0138-139]; calculating the total sleep quality index score based on a first sleep metric determines a “first sleep session score value” and factoring in additional metrics constitutes updating the first sleep session score value ([0139] each parameter in the sleep quality index calculation is considered to be an “update” to the score); alternatively, Applicant discloses the first sleep session score value can be set to an arbitrary number, such as 100, and then updated by adding/subtracting the deductions to/from the value [43]; similarly, Doherty discloses adding each sleep score parameter to get a final sleep quality index score [0138-139], which can be interpreted as adding at least one sleep score parameter to an initial or baseline score of zero and “updating” with the sleep score parameters);
7) means for determining, based on the updated first sleep session score value, a first sleep intervention to be provided to the user (this is interpreted under 35 USC 112f as a processor 120/130 configured to determine an intervention by comparing the sleep session score to a threshold as described in step 1304 of fig. 13 and [111]). Doherty discloses, based on the sleep session score, a treatment provided to the user is adjusted [0153] but is silent as to also considering a threshold. However, Doherty discloses other steps which require determining sleep metric values and threshold values which indicate the relative quality of each measured metric (optimum values of each metric [0124-135]). It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further determine a threshold value for the overall sleep session score in the method of Doherty, and to use a comparison with this value to determine an appropriate intervention, in order to provide more clear guidance as to when an adjustment to treatment is necessary.
8) means for causing a sleep intervention device to provide the intervention during a subsequent sleep session (this is interpreted under 35 USC 112f as a processor 120/130 configured to generate an instruction for the intervention to be performed at a first time and sending the instruction to the sleep intervention device as described in steps 1308 and 1310 of fig. 13 and [113]). Doherty discloses processor 602 comprises a transceiver and is configured to determine the sleep session score and adjust treatment [0153-154], therefore the processor is configured to generate an instruction for the first sleep intervention device and send the instruction to the intervention device.
Doherty discloses sleep score parameters which are weighted and summed to produce the sleep session score value [0139], rather than sleep score deductions which are deducted from an initial score to produce an updated first sleep session score value less than or equal to the initial first sleep session score value. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that subtracting deductions from an initial arbitrary score, wherein the deductions are larger for sleep metrics indicative of “worse sleep” (as in the current application) is an obvious alternative to adding parameters to determine a score out of a possible arbitrary maximum, wherein the parameters are smaller for sleep metrics indicative of “worse sleep” (as in Doherty) because both methods achieve the same result of producing a score indicative of sleep quality by summing sleep metrics wherein a lower overall score indicates lower overall sleep quality and because additional and subtraction are obvious variants on the same mathematical concept of summation.
Claim 20: “Means for receiving a first sleep session score threshold value” is interpreted under 35 USC 112f as communication circuitry 106 [28]; Doherty discloses apparatus 600 including a processor 602 configured to receive data from a remote source [0154]). As noted in the rejection of claim 19 above, the first sleep intervention is further determined based on the first sleep session score threshold value.
“Means for determining at least one sleep intervention device to provide the first sleep intervention” is interpreted under 35 USC 112f as a processor configured to determine the sleep intervention device based on the type of sleep intervention to be provided (fig. 13, step 1306 and [112]). Doherty discloses a processor configured to select at least one sleep intervention device to provide intervention (such as a PAP flow generator).
“Means for generating a first instruction for the first sleep intervention to be performed at a first time based on the first user data; and means for sending the first instruction to the at least one sleep intervention device prior to the first time” is interpreted under 35 USC 112f as a processor with processing circuitry for communicating with an external intervention device [28]; Doherty discloses processor 602 comprises a transceiver and is configured to determine the sleep session score and adjust treatment [0153-154], therefore the processor is configure to generate an instruction for the first sleep intervention device and send the instruction to the intervention device.
Claims 21, 24, and 27: Doherty discloses the first sleep score deductions include a first sleep score deduction value corresponding to a first sleep metric associated with the first sleep session, and wherein determining the first sleep score deduction value is based on a comparison of the first sleep metric with a first reference sleep metric (fig. 5, S504; each sleep metric is given a score (sleep score parameter/deduction) based on its value compared to the optimum value [0124-136]).
Claims 22, 23, 25, 26, 28, and 29: whether the deductions are positive (and subtracted from an initial first sleep session score value) or negative (and “added” to an initial first sleep session score value) is not a patentable distinction over the prior art. Doherty already obviates subtracting deductions from an initial first sleep session score value (as noted in the rejections of claims 1, 10, and 19). Subtracting a positive value or adding a negative value both result in subtraction and would produce the same result. Such a choice is merely a matter of convention that can be chosen by a user.

Claims 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Auphan (US 2005/0143617 A1).
Claims 2 and 11; Doherty discloses 
receiving, from the one or more sensors, second user data associated with the first sleep session and 
determining, based on the second user data, one or more second sleep metrics associated with the first sleep session (multiple sleep metrics for one sleep session may be determined from multiple user data [0122-123 and 0137-139]); 
determining one or more second sleep score parameters (deductions) related to the first sleep session, 
wherein the updated first sleep session score value is further based on the one or more second sleep score parameters (sleep score parameters from each type of user data are determined and used in calculating the first sleep session score [0122-123 and 0137-139]). 
Doherty fails to disclose determining, based on the one or more second sleep metrics, one or more previous sleep interventions that occurred during the first sleep session and determining one or more second sleep score deductions based on the one or more previous sleep interventions. However, Auphan discloses a sleep environment and control system for facilitating sleep improvement of a user that calculates a sleep session score based on subjective and objective sleep quality factors [0058-0065]. Some of the factors included in the score are sleep interventions that occurred during a previous sleep session; this information is transmitted from one or more sensors and received by a sleep cycle analysis component for use in optimizing a sleep experience [0033-39 and 0044]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine, based on one or more second sleep metrics, one or more previous sleep interventions that occurred during the first sleep session and to calculate at least one sleep score parameter (deduction) based on the one or more previous sleep interventions when calculating the updated sleep session score value in the method of Doherty, because Auphan teaches factoring this information into a sleep quality score and improvement algorithm and such would provide a score that evaluates more sleep session data and thus provides a more accurate picture of sleep quality.
Claims 3 and 12; Auphan discloses the one or more previous sleep interventions comprise at least one of:
at least one audible tone provided during the first sleep session by an auditory stimulation device [0033]; 
at least one visual signal provided during the first sleep session by a visual stimulation device [0033 and 0051]; and 
at least one environmental intervention provided by an environmental control device [0050].
Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive.
Applicant submits, on p. 13, “in one non-limiting embodiment, the present patent application, at paragraph 43, discloses "an exemplary initial sleep session score value, such as the number 100." However, in another non-limiting embodiment, the present patent application, at paragraph 84, discloses that "[a]s an illustrative example, an initial sleep score value is determined (e.g., the value 100)". A person of ordinary skill in the art would readily appreciate that that the initial sleep score value may be determined. As best as can be understood by the examiner, Applicant is taking the position that while the initial sleep score may be arbitrarily selected, it could alternatively be “determined” or “calculated”. The examiner respectfully disagrees. As noted in paragraph [84], the value 100 is listed as the value that is “determined” and there is no other description of how an initial sleep score value (equivalent to the claimed initial first sleep session score value”) is determined or calculated other than simply choosing an arbitrary value for this parameter. 
Applicant submits, at the bottom of p. 13 onto p. 14, the ‘008 publication fails to disclose, teach, or suggest “determining an updated first sleep session score value based on an initial first sleep session score value and the first sleep score deductions related to the first sleep session" as recited in amended independent claim 1. Specifically, Applicant submits the ‘008 publication discloses calculating a sleep quality index, however there is no description of updating that sleep quality index. The examiner notes that the interpretation of “updating” used in the office action is consistent with Applicant’s specification, where the “update” to the initial first sleep session score value is performed by simply adding deductions to an initial value within an equation (see equation 1 in [42-43] “In Equation 1, Initial_Sleep_Score corresponds to an exemplary initial sleep session score value, such as the number 100”), as opposed to calculating a first sleep session score value using a formula and then later updating the value with subsequent data. Whether the values are added, subtracted, positive, negative, higher, or lower than the initial value is not a patentable distinction since any of these options would achieve the same result of producing a score indicative of sleep quality by summing sleep metrics and because addition and subtraction are obvious variants on the same mathematical concept of summation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791